DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/14/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim Objections
The following claims are objected to because of the following informalities: 
In claim 5, line 2 and in claim 11, line 4, the term “the outside” lacks antecedent basis. Applicant is advised relate the term “outside” to entering air from outside of the device.  
In claim 10, line 8, the term “them” may not properly refers to the intended limitations. Applicant is advised to replace “them” with the flexible sleeve, the module body and the cover. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, the phrase "advantageously" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The use of the term "advantageously" creates an ambiguity wither “snap-fastening” is an exemplary term or positively required by the claimed invention. In order to better clarify the invention, the claim could be constructed as “wherein the dispenser module (3; 3') includes reception housings (71, 72; 51', 72') in which the fluid reservoir (1) and the applicator (2; 2') are respectively received
Claim 6 recites the limitation "the one-way inlet valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may correct the claim dependence of claim 5 to claim 4 and claim 6 to 5 in order to overcome the rejection.
In light of the above indefiniteness the claims have been examined as could best be understood by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frohlich (EP 230968).
Regarding claim 1, Frohlich discloses a fluid dispenser (fig.1) comprising: a fluid reservoir (1); an applicator (36 and the portion between 5b and 36); and a dispenser module (15-17, 21-23) that is arranged between the reservoir and the applicator (see fig.1); the fluid dispenser being characterized in that the dispenser module includes an air pump (piston 22 in cylinder 23) for sending air into the reservoir ([0028], via 30; see attached translation), and a fluid duct (12a-b) connecting the reservoir to the applicator (see fig.1).  
Regarding claim 4, Frohlich discloses the air pump connects the reservoir through a one-way outlet valve (31).  
Regarding claim 12, Frohlich discloses the air pump extends beside, or all around, the fluid duct (see fig.1).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frohlich (EP 230968).
Regarding claim 2, Frohlich is silent in disclosing the dispenser module includes reception housings in which the fluid reservoir and the applicator are respectively received, advantageously by snap-fastening. Instead, Frohlich teaches housing (5) of the dispenser module and container (1) are connected via screw connection ([0019]), 
Regarding claim 3, Frohlich is silent in disclosing a configuration that is elongate along a longitudinal axis X, the reservoir, the applicator, and the dispenser module extending along the longitudinal axis X, with the dispenser module interposed between the reservoir and the applicator. Instead, Frohlich teaches a configuration that is elongate along a longitudinal axis X, the reservoir and the dispenser module extending along the longitudinal axis X, with the dispenser module interposed between the reservoir and the applicator (see fig.1). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to consider the applicator to have also a configuration along axis X, similar to the dispenser module and .	
Claims 5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frohlich (EP 230968) in view of Weed (US 206,653).
Regarding claim 5, Frohlich is silent in disclosing the air pump connects the outside through a one-way inlet valve. However, Weed teaches the commonality of having an inlet air check valve (l; see page 2, col 1, last paragraph) in connecting the air pump (e) to outside (see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to replace the air pump of Frohlich to a bulb air pump with an air intake check valve as taught by Weed, in order to be able to operate the dispenser properly and also offer a simple and cost effective dispensing pump.
Regarding claims 7-8, Frohlich is silent in disclosing the air pump includes a deformable actuator wall; and the air pump comprises a single piece forming a pump chamber and a deformable actuator wall. However, Weed teaches the air pump (e) . 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frohlich (EP 230968) in view of Kline (US 1,808,662) in view of Batinkoff (US 7,841,494).
Frohlich is silent in disclosing the reservoir is transparent and does not have a dip tube. However, Kline teaches it is common to have a transparent reservoir (see page 2, lines 80-81, “transparent”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the reservoir of Frohlich to a transparent as taught by Kline, in order to see the level of the contents continuously.
Further, Batinkoff teaches the commonality of having a pump dispenser without a dip tube. See fig.1-2, the dispenser includes a flexible air pump or bulb (11), an air intake passage (15) from outside to inside (11), air passing conduit (13) from (11) to reservoir (10), and a fluid product outlet (14) that does not include a dip tube. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the reservoir of Frohlich and Kline in combination as such to .
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Weed (US 206,653). Regarding claim 1, Weed discloses a fluid dispenser (fig.1) comprising: a fluid reservoir (a); an applicator (f); and a dispenser module (e) that is arranged between the reservoir and the applicator (see fig.1); the fluid dispenser being characterized in that the dispenser module includes an air pump (e) for sending air into the reservoir (see page 2, col 1, last paragraph), and a fluid duct (p to f) connecting the reservoir to the applicator (see fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754